DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 2/3/20.
2.	The instant application claims priority from provisional Application 62800981, filed 02/04/2019.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 6/17/20, 8/28/20 and 1/19/22 are being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim status
4.	In the claim listing of 2/3/20, claims 1-26 are pending in this application and are under prosecution. Claims 3-11, 14, 16, 18 and  21-26 are amended. The amendments do not introduce the new matter.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baroud et al (US 9,133,009 issued Sep. 15, 2015, cited in the IDS of 8/28/20).
	With regard to the order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below Baroud teaches the steps of rejected and thus is prima facie obvious in the absence of new or unexpected results.
	Regarding instant claim 1, Baroud teaches a method of forming a droplet of a fluid comprising: providing a microfluidic droplet circuit comprising: a body having an inlet in the form of connection orifice 9 connected to a microchannel (8) connected to
a chamber (3), wherein the chamber comprises a floor and a side wall (4), and contains a chamber fluid that is oil; the microchannel comprises an inlet end and a chamber end; and the chamber end of the microchannel intersects the side wall of the chamber; and flowing a water into inlet, through the microchannel and into the chamber, wherein droplets of the water are formed by emulsification step (Fig. 1 as shown below and column 2, lines 44-57; column 5, lines 42-46; column 6, lines 32-43 and Claim 1).
				
    PNG
    media_image1.png
    468
    736
    media_image1.png
    Greyscale

	Baroud also teaches injecting water in to the connection orifice 9 (i.e., inlet) until it reaches outlet 13 (column 6, lines 40-45).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly include the step of applying the pressure (recited in generality), which is implicitly taught by Baroud as discussed above, with a reasonable expectation of success with the expected benefit generating the droplets of the aqueous solution as implicitly taught by Baroud. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves applying pressure (i.e., injecting), which is practiced in the art as exemplified by Baroud.
	Regarding claims 2-3, Baroud teaches injection water using a syringe or a pipette (column 6, lines 42-45) and further teaches that the size of the droplets is substantially independent of the flow rate of the second fluid and essentially a function of the second fluid delivery section at the inlet to the chamber and of the divergence of said opposite walls of the chamber, i.e. it is a function of geometrical parameters that are fixed and do not vary over time, the size of the droplets thus being calibrated accurately (Fig. 3 and its associated descriptions, column 3, lines 27-33), which meets the limitation of the pressure at the inlet is applied with a manual micropipette and the pressure at the inlet is constant or varying pressure of up to about 2000 Pa that include mere 1 Pa. 
	Regarding claim 4, Baroud teaches the flow rate being about 0. 5 uL to 3 uL per minute (Fig. 3), which is within the claimed range. 
	Regarding claim 5, Baroud teaches that the microchannel and the sample reservoir are a single microchannel and a single sample reservoir (Fig. 1).
	Regarding claims 6 and 7, Baroud teaches that the microchannel intersects the sidewall of the reservoir adjacent to the floor of the reservoir and a flow axis of the aqueous solution through the reservoir end of the microchannel is parallel to the floor and perpendicular to the sidewall of the sample reservoir (Fig. 1).
	Regarding claims 8 and 9, Baroud teaches that the minimum height h1 of the chamber 3, i.e. the height of the chamber 3 at the outlet 13 microchannel 8 is of the order of 10 μm to 100 μm, and the maximum height h2 of the chamber 3, i.e. the height of the chamber 3 at its open end 7 is of the order of 20 μm to 1000 μm ( columns 5 and bridging paragraph). The artisan having ordinary skill in the art would recognize that the claimed limitations of claims 8 and 9 of cross sectional area are obvious variants.
	Regarding claim 10, Baroud teaches water (i.e., second fluid) at the outlet from the microchannel into the chamber is subjected to two opposing forces due to surface tension. A first force is a surface energy gradient that is due to the change in the surface area of the droplet as it forms, and that tends to extract the second fluid from the microchannel so as to form a "finger" of the second fluid projecting into the chamber and connected to the second fluid contained in the microchannel (column 2, lines,58-65), which meets the limitation of a fluidic resistance of the microchannel prevents jetting of the aqueous solution into the sample reservoir at the reservoir end of the microchannel when the pressure (recited in generality) is applied at the inlet.
	Regarding claim 26, Baroud teaches a first force is a surface energy gradient
that is due to the change in the surface area of the droplet as it forms, and that tends to extract the second fluid (i.e., water) from the microchannel so as to form a "finger" of the second fluid projecting into the chamber and connected to the second fluid contained in the microchannel, and then to form a droplet by separating the finger from the second fluid contained in the microchannel (column 2, last paragraph), which meets the negative limitation of the flow of the aqueous solution through the microfluidic droplet generator is not due to capillary action.

8.	Claims 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baroud et al (US 9,133,009, as cited above) in view of Viovy et al (US 20080023330 published Jan. 31, 2008).
	Claims 11-12 and 14-17 are dependent from claim 1. 
	Regarding claim 1, the teachings of Baroud are discussed above in the previous section.
	Baroud and Viovy teach a method for generating droplet and therefore analogous arts. The teachings of Viovy are relied for the limitations of claims 11-12 and 14-17 as discussed below.
	Regarding claim 11, Baroud teaches an oil (column 6, line 42) but does not specifically teach a surfactant, which is taught by Viovy, who is in the same field of endeavor teaches a method for forming droplet (also referred as packet in the art) and further teaches that the aqueous droplets are in fluorinated oil (i.e., FC40) and further comprise fluorosurfactant, which is helpful to reduce the interfacial tension and reduce non-uniformities of the droplet (paragraph 0261).
	Viovy also teaches that the droplets are more stable and does not stick to the walls of the capillary and not able to form satellite drops and able to perform PCR using droplets (paragraphs 0240-0242), thus providing teachings, suggestions and motivation to include the surfactant in the method of Baroud, thereby increasing the utilities of the method of Baroud.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the surfactant of Viovy in the method of Baroud with a reasonable expectation of success with the expected benefit of increasing the utilities of the method as taught by Viovy. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including surfactant  which is routinely practiced in the art as exemplified by Viovy.
	Regarding claim 12, Baroud in view of Viovy  teaches a fluorinated oil (Viovy paragraph 0017) and polyethylene glycol (Viovy paragraph 0008).
	Regarding claims 14 and 15, Baroud in view of Viovy teaches that the droplet (i.e., packet) contains a cell or a nucleus (Viovy, paragraph 0099), which meets the limitations of the aqueous solution comprises genetic material, and the genetic material is encapsulated within the monodisperse droplets of the aqueous solution, wherein the genetic material is genomic DNA.
	Regarding claims 16 and 17, Baroud teaches droplets are monodispersed (Baroud, column 2, line 39) and further teaches change in height at the intersection of the reservoir end of the microchannel and the sidewall of the sample reservoir (Baroud, column 7, lines 35-43). Viovy teaches that the droplets are floating on a layer of fluorinated oil (Viovy paragraph 0017), which inherently meets the limitation of the aqueous solution is less dense than the reservoir fluid and buoyancy force on the aqueous solution promotes formation of the monodisperse droplets at the step change in height at the intersection of the reservoir end of the microchannel and the sidewall of the sample reservoir.

9.	Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baroud et al (US 9,133,009, as cited above) in view of Weitz et al (US 2015/0298091 published Oct. 22, 2015).
	Claims 18-25 are dependent from claim 1. Regarding claim 1, the teachings of Baroud are discussed above in the previous section.
	Baroud and Weitz teaches a method for generating droplets using microfluidic device and therefore are analogous arts. Baroud though teaches aqueous droplet but does not specifically teach the limitations of dependent claims 18-25, which are taught by Weitz, who is in the same field of endeavor teaches method for generating barcoded hydrogel microspheres (i.e., bead) comprising the step of emulsifying gel precursor
solution into 62 micrometer size droplets, which are monodispered using the microfluidic chip (FIG. 19) and further teaches that the composition of the dispersed phase comprise 10 mM Tris-HCI (pH 7.6), 1 mM EDTA, 15 mM NaCl containing 6.2% (v/v) acrylamide, 0.18% (v/v) bis-acrylamide, 0.3% (w/v) ammonium persulfate and 50 micromolar acryladate-modified DNA primer and a continuous phase, fluorinated fluid HFE-7500, carrying 0.4% (v/v) TEMED and 1.5% (w/w) EA-surfactant (Fig. 19 and its associated descriptions in the text and paragraphs 0269 and 0277).
	The artisan would recognize that the teachings of Baroud in view of Weitz as discussed above meets the limitations of instant claims 18-22. The teachings of 62 um of beads of Baroud in view of Weitz meets the limitation of claim 23 requiring bead dimeter of 10 um to 200 um.
	Regarding claim 24, the artisan would recognize that  the linking an outer surface of the hydrogel beads to a transposome complex amounts to routine optimization process because any unexpected results from linking the transposome complex has not been claimed.
	Regarding claim 25, Baroud in view of Weitz teaches photocleaving the nucleic acid from the hydrogel particle (Weitz, claims 1-3).
	Weitz also teaches establishment of a platform for single cell capture, barcoding and transcriptome profiling, without physical limitations on the number of cells
that can be droplet based nucleic acid sequencing can be readily applied to single cell transcriptomics of small clinical samples including tumor samples and tissue micro-biopsies, giving a quantitative picture of tissue heterogeneity, which then allows for routinely identifying cell types, even rare sub-populations, based on gene expression, owing to the low measurement noise, these allow one to distinguish discrete cell types from continuous fluctuations in gene expression, allows for  categorizing the cells, this type of data is valuable for identifying putative regulatory links between genes based on covariance by exploiting natural and possibly subtle variation between individual cells in a population and single cell data lends itself to more formal approaches of reverse engineering (paragraph 0264), thus providing teachings, suggestions and motivation to include hydrogel based platform of Weitz in the method Baroud.
	One having ordinary skill in the art would recognize that while combining the steps of Weitz in the method of Baroud some routine optimization is needed, which is within the skills of one having ordinary skills in the art especially when both Baroud and Weitz provide instructions. The artisan would be motivated to do so in view of better understanding of quantitative picture of tissue heterogeneity and categorizing the cells.	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include to include hydrogel based platform of Weitz in the method Baroud with a reasonable expectation of success with the expected benefit of better understanding of quantitative picture of tissue heterogeneity and categorizing the cells. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including single cell platform which is routinely practiced in the art as exemplified by Weitz.

Allowable Subject Matter
10.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Claim 13 is objected. Claims 1-12 and 14-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634